Opinion issued August 28, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00299-CV
                            ———————————
       IN RE VERONICA MICHELLE TURNER-PROVOST, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator, Veronica Michelle Turner-Provost, has filed a petition for writ of

habeas corpus challenging a contempt order entered by the district court for violating

the court’s possession and access order.1 We deny the petition.




1
      The underlying case is In the Interest of K.P., A Child, cause number 2013-53529,
      pending in the 309th District Court of Harris County, Texas, the Honorable Sheri
      Y. Dean presiding.
                                PER CURIAM

Panel consists of Justices Higley, Brown, and Caughey.




                                        2